218 F.3d 692 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.Lawrence E. SIMMONS, Jr.,    Defendant-Appellant.
No. 99-2963
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 18, 2000Decided June 27,  2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 98 CR 30155--William L. Beatty, Judge.
Before Posner, Chief Judge and Bauer and  Manion, Circuit Judges.
Bauer, Circuit Judge.


1
Lawrence E.  Simmons, Jr. ("Simmons") appeals the  sentence he received after pleading  guilty to a series of drug and firearm  offenses. He challenges the quantity of  cocaine used by the District Court in  calculating his base offense level under  the Sentencing Guidelines, the disparity  between his sentence and his co-  conspirator's sentence, and the limited  reduction he received for acceptance of  responsibility, claiming he should have  received an additional level. Having  reviewed the sentence and the evidence  and finding no error, we affirm the  District Court.

I.  BACKGROUND

2
On September 23, 1998, Simmons was  charged in seven counts of an eleven  count indictment. The charges against him  included conspiracy to distribute cocaine  and crack cocaine, possession with intent  to distribute cocaine and crack cocaine,  being a felon in possession of a firearm  and four counts of distributing crack  cocaine. He was indicted along with his  co-conspirator, Sandra Michelle Dixon  ("Dixon").


3
The charges arose out of the activities  of an "organization" run by Simmons.  Simmons bought quantities of powder  cocaine and later converted it to crack  cocaine for sale when he or one of his  aides received an order. The group  operated out of motels, moving from one  to another whenever they felt the  authorities were "on" to them. Their luck  ran out on August 25, 1998,  appropriately, at the Trails End Motel.  The group was arrested, and drug  paraphernalia, more than $500.00 in cash,  and a .38 caliber pistol were seized.


4
Dixon accepted a plea agreement from the  government and pleaded guilty to the  charges against her. In exchange for her  cooperation and testimony, the government  agreed not to seek an enhanced sentence  against Dixon pursuant to 21 U.S.C.  sec.851. She was sentenced to 108 months  imprisonment.


5
The government did file an information  charging prior offenses against Simmons,  subjecting him to the enhanced penalty  provisions of 21 U.S.C. sec.841(b). And,  although he made a written statement  implicating himself in the conspiracy  shortly after his arrest, Simmons did not  plead guilty until April 6, 1999, the day  his trial was scheduled to begin, after  five previous continuances were granted  upon defense requests. There was no plea  agreement between Simmons and the  government.


6
Detective Clark of the St. Clair County  Sheriff's Department testified for the  government at Simmons' sentencing  hearing. The government also submitted 14  written statements from various  individuals, including the defendant,  Dixon and some of their customers. After  considering all of the evidence and the  findings in the Presentence Investigation  Report, the District Court made findings  of relevant conduct, including the  attribution of 72.66 grams of cocaine to  Simmons, and determined his offense level  to be 32. It granted Simmons a two level  reduction (out of a possible three) for  acceptance of responsibility since he had  pleaded guilty, and sentenced him to a  term of 240 months imprisonment on the  drug charges and a concurrent term of 120  months on the firearms charge. Simmons  was also ordered to pay a fine of  $2,450.00 and a special assessment of  $700.00.

II.  DISCUSSION

7
A.  Calculation of Drug Amounts for  Sentencing


8
On appeal, Simmons challenges the  District Court's determination that he  was responsible for 72.66 grams of  cocaine. He argues that the District  Court credited "unreliable" evidence when  calculating the quantity of cocaine for  which is he is accountable under the  Sentencing Guidelines. We review the  District Court's drug quantity  determination for clear error, United  States v. Johnson, 200 F.3d 529, 537 (7th  Cir. 2000); United States v. Branch, 195 F.3d 928, 933 (7th Cir. 1999), and will  affirm the District Court's decision  unless, after reviewing all of the  evidence, "we are left with the firm  conviction that a mistake has been  committed." Johnson, 200 F.3d at 537.


9
Simmons' principal complaint is that the  District Court erred in relying on the  written statement of Aramy Carter  ("Carter") to support the amount of  cocaine attributable to him. Carter's  statement was used by the court to  attribute 42.52 grams of crack cocaine  (approximately 58% of the total relevant  conduct) to Simmons. He contends  thatCarter's statement strains  credibility and is unreliable because  Carter did not testify in open court.


10
The government presented only one live  witness at the sentencing hearing. That  witness, Detective Clark of the St. Clair  County Sheriff's Department, testified to  the investigation into the defendant's  organization and the controlled buys of  cocaine made between May, 1998 and  August, 1998. He also testified to the  statements taken from the defendant, his  co-conspirator Sandra Dixon, and seven  customers.


11
Aramy Carter was one of the customers  whose statements were presented to the  District Court.1 In his statement,  Carter said that he had seen Simmons  "with  ounce 3 to 4 times and each time  [Simmons] would rock it up when we got  ready to smoke it." Converted into grams,  Carter's statement says that he saw  Simmons with 42.52 grams to 56.7 grams of  cocaine.


12
Simmons admits selling cocaine to  Carter. Indeed, his own statement says  that he sold Carter "some 20s rock [$20  worth] of crack cocaine." The government  argues that this admission bolsters the  credibility of Carter's statement because  it shows a relationship between the two  men and explains how Carter could have  seen Simmons with those amounts of  cocaine on those occasions. Simmons,  however, combines the two statements and  argues that they demonstrate the  unreliability of Carter's statement. He  posits that if the 42.52 grams are  attributable to him, and a $20.00 piece  of crack cocaine equals 0.2 grams (as the  Presentence Investigation Report tells us  it does), that must mean he sold Carter  crack cocaine 212.6 times, or  approximately two and a half to three and  a half times every day during the two to  three months they had known each other.


13
The argument, presented in this manner  by Simmons, does suggest that Carter's  statement is implausible and thus  unreliable. But, Simmons' argument  misreads Carter's statement: Carter did  not say that Simmons sold him that amount  of cocaine, he merely said that he saw  Simmons with that amount of cocaine.  Simmons' reading, we think, perverts the  meaning of Carter's statement and we  decline to read it in the manner he  suggests.


14
We are further persuaded as to the  reliability of Carter's statement by the  corroboration found in the statements of  the other customers and associates of  Simmons. Carter said that, on occasion  when he was with Simmons, Simmons would  get "beeped" and then leave, carrying his  cocaine in a black bag. This is similar  to the defendant's own statement wherein  he told of being paged by his customers  and either having them come to him at the  motel or going to them to complete the  drug transaction.


15
Similarly, there was a significant  amount of other evidence regarding the  quantity of drugs attributable to the  defendant. Detective Clark testified that  23 grams of cocaine were purchased from  Simmons and his aides during the  controlled buys, 3.5 grams of cocaine  base was seized from Simmons during a  traffic stop on May 29, 1998, and 3.6  grams of cocaine base was sold by Simmons  on June 12, 1998. Phillip Stanley's  statement said that on 30 occasions he  purchased crack cocaine from Simmons in  $50.00 quantities, totaling approximately  18 grams. Marion Stallings' statement  admitted that she purchased $50.00  quantities of cocaine three times (1.5  grams) from one of Simmons' aides. Lizzie  Smith's statement said she purchased 2  ounces of crack from Simmons on one  occasion and 2 and  ounces on other  occasions. Mark Wieter's statement told  of buying $100.00 of crack cocaine (1  gram) from a Simmons associate. And,  finally, Cheryl Helfritch's statement  said she bought crack cocaine from  Simmons on 15 occasions, in dollar  amounts of $50.00 and $20.00  (approximately 3 grams).


16
The Presentence Investigation Report  attributed 84.5 grams of cocaine to  Simmons. That amount did not even include  the 42.52 grams attributable to Simmons  by Carter's statement. Thus, even if we  were to discount Carter's statement,  there is more than ample evidence on  which to affirm the sentence. United  States v. Carmack, 100 F.3d 1271, 1276  (7th Cir. 1996) ("we may affirm a  sentence on any ground found in the  record, regardless of the rationale  employed by the district court."). Since  there are supported findings of more than  50 grams in the record,2 we affirm the  District Court's finding.


17
As to his claim that Carter's statement  is unreliable because he did not testify  personally at the sentencing hearing,  there is no requirement that a sentencing  court consider only the testimony of non-  hearsay witnesses. See 18 U.S.C.  sec.3661. Indeed, the District Court may  "consider a wide range of information so  long as it has a sufficient indicia of  reliability to support its probable  accuracy." Johnson, 200 F.3d at 537  (internal quotation marks and citations  omitted). Hearsay is admissible at a  sentencing hearing as long as the  evidence is reliable and the defendant  has the opportunity to rebut it. United  States v. Payton, 198 F.3d 980, 983 (7th  Cir. 1999).


18
Simmons presented no evidence to counter  the Presentence Investigation Report. He  merely denied its, and the statement of  Carter's, accuracy. That is not enough.  United States v. Westbrook, 986 F.2d 180,  183 (7th Cir. 1993) (defendant  challenging amount of cocaine specified  in presentence investigation report must  present some evidence showing that the  amount specified is incorrect.). See also  United States v. Jones, 209 F.3d 991, 996  (7th Cir. 2000).


19
In the absence of any actual evidence  controverting the Presentence  Investigation Report, the testimony of  Detective Clark, and the statements of  the defendant, his co-conspirator and  their customers, we conclude that  thesentencing judge's finding that  Simmons' relevant conduct involved 72.66  grams of cocaine was not clearly  erroneous. Because this amount is well in  excess of the 50 grams required under the  prior offense statute, we affirm the  District Court's findings of relevant  conduct and sentence.

B.  Sentence Disparity

20
Simmons next complains that the  attribution of the 42.52 grams of cocaine  from Carter's statement to him but not to  his co-conspirator resulted in an unfair  sentencing disparity. The defendant urges  us to consider this a case of erroneous  factual finding by the District Court in  failing to attribute that amount of  cocaine to Dixon, but he again  misinterprets the issue before us. What  he is really claiming is a sentencing  disparity and we shall treat it as such  and quickly dispose of the argument.


21
Our cases have consistently held that "a  disparity among co-defendants' sentences  is not a valid basis to challenge a  guideline sentence otherwise correctly  calculated." United States v. Edwards,  945 F.2d 1387, 1397-98 (7th Cir. 1991).  Furthermore, the fact that Dixon was an  assistant and not the leader of the  organization, the fact that Dixon pled  guilty pursuant to a plea agreement and  cooperated with law enforcement  authorities, and the fact that Dixon had  a lesser criminal history are factors  which we have held justify a disparity  between the sentences of co-defendants.  See United States v. Hall, et al., 2000 WL 626721 (7th Cir. May 16, 2000) and  United States v. Meza, 127 F.3d, 545,  549-50 (7th Cir. 1996).


22
Simmons' sentence was correctly  calculated. His sentence is affirmed.

C.  Acceptance of Responsibility

23
Simmons' final argument is that he  should have received the full three level  reduction for acceptance of  responsibility because he pleaded guilty  to the charges against him. The District  Court only accorded him a two level  reduction. "The district court's  acceptance of responsibility  determination under U.S.S.G. sec.3E1.1 is  a factual determination, and will be  overturned only if clearly erroneous."  United States v. Francis, 39 F.3d 803,  807 (7th Cir. 1994).


24
Here, there is no doubt that the court  did not err in denying Simmons the  additional reduction. Simmons attempted  to recant the written statement he gave  after his arrest. He did not notify the  government that he would enter a plea of  guilty until two weeks before his sixth  trial setting, and then only said he  would plead guilty if his final pre-trial  motion was denied. Because of his  conduct, the government prepared for  trial many times and jurors had to be  summoned and ready for trial on the day  he did finally plead. Hardly the  conservation of judicial resources  contemplated by the Sentencing  Guidelines. And hardly the conduct of a  defendant accepting full responsibility  for his actions.


25
The mere fact that Simmons pleaded  guilty does not entitle him to a  reduction for acceptance of  responsibility. United States v. Branch,  195 F.3d 928, 937 (7th Cir. 1999). He  must demonstrate that he has accepted  full responsibility for his actions,  United States v. Buckley, 192 F.3d 708,  711 (7th Cir. 1999). We do not think that  Simmons has met this burden. He delayed  pleading guilty until all other options  had been exhausted and attempted to  recant his statement. For those reasons,  we hold that the District Court did not  err in denying him a three level  reduction for responsibility.

III.  CONCLUSION

26
For the foregoing reasons, the judgment  and sentence of the District Court are  affirmed.


27
AFFIRMED.



Notes:


1
 Carter was arrested at the Trails End Motel with  Simmons and Dixon.


2
 Since the government filed an information charg-  ing a prior offense against Simmons, pursuant to  21 U.S.C. sec.sec. 850 and 851, once a finding of  50 grams is made, Simmons automatically receives  the statutory sentence of 20 years, minimum.